F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                       March 23, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 LEON K. GLA DW ELL,

               Plaintiff-Appellant,                      No. 06-1282
          v.                                             (D. Colorado)
 R AN D Y SC OFIELD ; STER LING                  (D.C. No. 06-CV-698-ZLW )
 C ORREC TIO N A L FA CILITY ,

               Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.




      After examining Appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).

The case is therefore ordered submitted without oral argument.

      Appellant Leon K. Gladwell, a state prisoner incarcerated in Colorado, filed

a pro se complaint pursuant to 42 U.S.C. § 1983 asserting violations of his federal



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
civil rights. The district court granted Gladwell’s motion to proceed in forma

pauperis and ordered Gladwell to pay an initial partial filing fee of $1.00 or show

cause why he had no means by which to pay the initial fee. See 28 U.S.C.

§ 1915(b)(1). Gladwell was also warned that his complaint would be dismissed if

he failed to either pay the initial partial filing fee or show cause within thirty

days. Although Gladwell filed a motion requesting the district court to direct

automatic deductions from his state prison account, 1 he did not pay the partial

filing fee or show cause why he had no means to pay the fee. Consequently, the

district court dismissed the complaint without prejudice. Gladwell then filed a

“M otion for Reconsideration.” That motion was denied, as w as G ladw ell’s

subsequent “M otion to Amend Order of Dismissal of M otion to Reconsider.”

Gladwell then brought this appeal challenging the dismissal of his complaint and

the denial of his motions asking for reconsideration.

      This court reviews for abuse of discretion a district court’s dismissal

without prejudice for failure to comply with a court order. See C osby v. M eadors,

351 F.3d 1324, 1326 (10th Cir. 2003). The federal rules do not recognize a

motion to reconsider. A litigant seeking reconsideration must file a motion to

alter or amend judgment pursuant to Fed. R. Civ. P. 59(e), or a motion seeking

relief from judgment pursuant to Fed. R. Civ. P. 60(b). See Van Skiver v. United

States, 952 F.2d 1241, 1243 (10th Cir. 1991). Gladwell’s “M otion for

      1
          Gladwell’s motion was denied.

                                           -2-
Reconsideration” is a timely Rule 59(e); his “M otion to Amend Order of

Dismissal of M otion to Reconsider” is a motion seeking relief from judgment

under Rule 60(b). The denials of Gladwell’s motions are reviewed for abuse of

discretion. Price v. Philpot, 420 F.3d 1158, 1167 n.9 (10th Cir. 2005).

      At the time the district court dismissed his complaint, the record confirms

Gladwell had not paid the appellate filing fee or shown cause why he could not

pay. In his appellate brief, Gladwell does not explain why he was unable to pay

the fee within the thirty-day period set out in the court’s show cause order. Thus,

the district court did not abuse its discretion when it dismissed Gladw ell’s

complaint on M ay 24, 2006. 2 In his M otion for Reconsideration, Gladwell

informed the district court the filing fee had been paid. Noting the record belied

that assertion, the district court denied the motion. Our review of the record

confirms the filing fee had not been paid. Accordingly, the district court did not

abuse its discretion when it denied Gladwell’s Rule 59(e) motion.

      Finally, Gladwell is entitled to relief under Rule 60(b) only if he can satisfy

one or more of the six grounds set out in the Rule. See Van Skiver, 952 F.2d at

1243. Gladw ell asserted before the district court that prison officials were

improperly thwarting his attempts to pay the filing fee by refusing to approve his

      2
       The civil rights violations alleged by Gladwell occurred on July 13, 2004.
The district court dismissed his complaint without prejudice on M ay 24, 2006,
leaving him free to refile. See Blake v. Dickason, 997 F.2d 749, 750-51 (10th
Cir. 1993) (applying a two-year statute of limitations to § 1983 actions brought
by Colorado plaintiffs).

                                          -3-
requests for money orders. Attached to G ladw ell’s Rule 60(b) motion were

copies of his money order request and his inmate account statement. The money

order request indicates it was denied for insufficient funds. Gladwell argued the

denial w as improper because his account contained sufficient funds at the time.

The documents provided by Gladwell appear to confirm this assertion. In its

order denying Gladwell’s Rule 60(b) motion, however, the district court neither

discussed Gladwell’s argument nor provided any justification for its denial of his

motion. W e conclude this failure to consider the basis for Gladwell’s Rule 60(b)

motion amounts to a failure to exercise discretion which constitutes an abuse of

that discretion. See Ohlander v. Larson, 114 F.3d 1531, 1537 (10th Cir. 1997)

(“A clear example of an abuse of discretion exists w here the trial court fails to

consider the applicable legal standard or the facts upon which the exercise of its

discretionary judgment is based.”). Accordingly, we reverse the denial of

Gladwell’s Rule 60(b) motion and remand the matter to the district court to

consider the grounds raised by Gladwell in support of his Rule 60(b) motion and

for any further proceedings consistent with this opinion. Gladwell’s motion to

proceed in forma pauperis on appeal is granted.

                                        ENTERED FOR THE COURT



                                        M ichael R. M urphy
                                        Circuit Judge



                                          -4-